Title: From Thomas Jefferson to John Quincy Adams, 12 May 1785
From: Jefferson, Thomas
To: Adams, John Quincy



May 12. 1785.

Mr. Jefferson’s compliments to Mr. Adams and begs his care of the inclosed letters. Those directed to Messrs. Monroe and Hardy will make him acquainted with two very worthy gentlemen of the Virginia delegation. Should Colo. Monroe not be at New York Mr. Jefferson begs the favor of Mr. Adams to deliver his letter either to Mr. Hardy or Mr.
 Charles Thomson with a request to keep it till they meet with some confidential person who will deliver it into Colo. Monroe’s own hand. The letters for Virginia and Pennsylvania may be put into the post office.
The gentlemen on the whale oil business not being yet come Mr. J. sends his own letters that they may run no risk of arriving too late at Auteuil. He wishes Mr. Adams a pleasant and prosperous voiage over the Atlantic and a happy sight of his friends and native country.
The gentlemen having brought the echantillons since closing this, the bearer brings them.
